DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1 and 7 have been amended.
Claims 13-16 have been newly added.
Claims 1-16 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 5/19/2021, have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 101 has been withdrawn.



Allowable Subject Matter
Claims 1-16 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 1 and 7:
transmitting, from the mobile device, the first message to a server computer outside the vicinity of the establishment, wherein the first message is configured to cause the establishment to dispatch an employee to prepare for an arrival of a user of the mobile device and handle a transaction associated with the user or mobile device identifier; 
receiving, at the mobile device, a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction;

The most germane prior art made of record includes Ramalingam et al. (U.S. Publication No. 2011/0238514) ("Ramalingam") and Moring et al. (U.S. Publication No. 2015/0120509) ("Moring").
	
Ramalingam and Moring disclose similar subject matter as the claimed invention, however, they fail to disclose the limitations underlined above, namely the concept of transmitting, from the mobile device, the first message to a server computer outside the vicinity of the establishment, wherein the first message is configured to cause the establishment to dispatch an employee to prepare for an arrival of a user of the mobile device and handle a transaction associated with the user or mobile device identifier and receiving, at the mobile device, a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction.  

Ramalingam teaches a method for providing friction-free transactions using geolocation including receiving a beacon message from a beacon device, generating a first message in response to the beacon message and presenting information for use by the user (see Ramalingam: Fig 1-6, 9; para [0028], [0033], [0041]-[0042], [0046], [0051], [0053]-[0054], [0060], [0074], [0076]).  However, Ramalingam fails to incorporate transmitting, from the mobile device, the first message to a server computer outside the vicinity of the establishment, wherein the first message is configured to cause the establishment to dispatch an employee to prepare for an arrival of a user of the mobile device and handle a transaction associated with the user or mobile device identifier and receiving, at the mobile device, a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction, as required by the claims.
In a similar field of endeavor, Moring teaches an electronic ordering system including dispatching an employee of the establishment to meet the user and handle the transaction at the establishment (see Moring: para [0043]). However, Moring also fails to incorporate transmitting, from the mobile device, the first message to a server computer outside the vicinity of the establishment, wherein the first message is configured to cause the establishment to dispatch an employee to prepare for an arrival of a user of the mobile device and handle a transaction associated with the user or mobile device identifier and receiving, at the mobile device, a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction.

Although the combination of Ramalingam and Moring teach many aspects of the claimed invention, the references fail to incorporate the concepts of transmitting, from the mobile device, the first message to a server computer outside the vicinity of the establishment, wherein the first message is configured to cause the establishment to dispatch an employee to prepare for an arrival of a user of the mobile device and handle a transaction associated with the user or mobile device identifier and receiving, at the mobile device, a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction, as required by the present claims.
	

Additionally, PTO 892-U, the NPL article "Development of Auto-Notification Application for Mobile Device using Geofencing Technique," discloses the implementation of auto-notification services utilizing geofencing applications and techniques.  Although the article discusses geofencing services to include notifications when a device enters a geofence area, the article fails to contemplate a triggering event causing the establishment to dispatch an employee to prepare for an arrival of a user of the mobile device and handle a transaction associated with the user or mobile device identifier as well as receiving, at the mobile device, a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction, as is required by the claims.  Therefore the cited NPL article does not render the claimed invention novel or non-obvious.

	Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684